Citation Nr: 1426970	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  13-15 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the reduction in evaluation from 50 percent to 30 percent, effective August 18, 2012, for suppurative folliculitis with scar formation of the scalp was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which reduced the Veteran's skin disability from 50 percent to 30 percent disabling, effective August 18, 2012.  The Veteran timely appealed the propriety of that reduction.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2014; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

The procedural requirements regarding the reduction of disability ratings under 38 C.F.R. § 3.105(e) were not properly followed, and the procedure undertaken in this case to finalize the Veteran's reduction of benefits resulted in the deprivation of his due process rights, including notification of his right to a predetermination hearing prior to finalization in the reduction of his benefits.


CONCLUSION OF LAW

The reduction of the evaluation for suppurative folliculitis with scar formation of the scalp from 50 percent to 30 percent, effective August 18, 2012, is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without reaching the merits of the propriety of the reduction in this case, the Board must find that the reduction is void ab initio due to the RO's failure to adequately follow the procedural requirements set forth in 38 C.F.R. § 3.105(e), regarding reduction in benefits; such a failure particularly deprived the Veteran of adequate due process protections in this case.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).  Additionally, the beneficiary will be informed that he or she will have an opportunity for a predetermination hearing, provided that request for such a hearing is received within 30 days of such notice; if a predetermination hearing is timely requested, benefits payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(i).

Procedurally, the Board notes that the Veteran's suppurative folliculitis with scar formation of the scalp was awarded service connection in a March 2011 rating decision, which assigned a 50 percent evaluation for that disability, effective March 4, 2010-the date on which he filed service connection.  The Veteran was notified of that decision in an April 2011 letter.  That March 2011 decision is final.

Over a year later, in a July 2012 letter, the Veteran filed for an increased evaluation for his skin disability, noting that it had worsened.  The RO issued the Veteran the appropriate VCAA notice letter in July 2012, which asked the Veteran for additional information regarding treatment.  The Veteran informed the RO that he had received only VA treatment since that time, including a VA examination of his skin disability in August 2012.  The RO obtained the VA examination, dated August 18, 2012, as well as the Veteran's VA treatment records through September 2012.  Based on that VA examination, the RO reduced the Veteran's skin disability from 50 percent to 30 percent disabling in the November 2012 rating decision, effective August 18, 2012-the date of his most recent VA examination.  The Veteran timely disagreed with that reduction in a November 2012 correspondence, and submitted a timely May 2013 substantive appeal, VA form 9, following the issuance of the May 2013 statement of the case.  The Veteran asked for a hearing before the Board in that substantive appeal; he testified in a March 2014 Board hearing.

In this case, the RO did not propose to reduce the Veteran's disability evaluation for his skin disability but instead merely finalized the evaluation without a proposal first; the RO additionally provided no notice or opportunity to contest the reduction, including failing to notify the Veteran of his right to a predetermination hearing at which he could provide testimony regarding the current severity of his condition prior to finalization of the reduction in benefits.  The reduction in this case was not proper, and in fact, completely deprived the Veteran of all his due process rights, particularly his right to a predetermination hearing.  Accordingly, the Board finds that the reduction in this case is void ab initio, and the 50 percent evaluation for his suppurative folliculitis with scar formation of the scalp is restored, effective August 18, 2012.  See 38 C.F.R. § 3.105(e), (i).


ORDER

The reduction in evaluation for suppurative folliculitis with scar formation of the scalp was not proper; restoration of the 50 percent evaluation is granted, effective August 18, 2012.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


